Citation Nr: 0003663	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of right knee surgery, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 40 percent disability 
rating for a postoperative right knee meniscectomy and denied 
entitlement to a TDIU.  During the pendency of this appeal 
the RO recharacterized the rated disability as residuals of a 
right knee injury.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of right knee 
surgery is manifested by right leg extension limited to 30 
degrees and by additional disability including additional 
functional loss due to pain.

2.  The veteran was born on January [redacted], 1957; he finished 
high school and one year of college; he has more than nine 
years work experience as a Postal Service mail handler, and; 
he last worked in 1987.

3.  The veteran is service connected for residuals of right 
knee surgery evaluated as 50 percent compensable.

4.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for 
residuals of right knee surgery have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5261 (1999).

2.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO improperly denied the 
benefits sought on appeal.  He maintains that he is entitled 
to an increased evaluation for his service-connected right 
knee disorder because the current 40 percent rating does not 
accurately reflect his symptomatology.  He further asserts 
that his right knee causes constant and debilitating pain 
which renders him incapable of getting and holding a steady 
job.

I.  Evaluation of residuals of right knee surgery

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the increased 
rating issue on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for internal derangement of 
the right knee, postoperative meniscectomy in October 1975.  
The RO assigned a 10 percent disability rating under 
Diagnostic Code (DC) 5259.  In May 1990 the RO 
recharacterized the disorder as postoperative right knee 
meniscectomy and increased the rating to 40 percent pursuant 
to the same DCs 5259 and 5261.  The RO recharacterized the 
disorder as residuals of a right knee injury in May 1999.

The claims file includes substantial documentation of the 
progression of the veteran's right knee disorder and 
complaints of right knee pain since his separation from 
service.  The medical evidence includes:  reports of at least 
four private surgical operations between August 1975 and July 
1991; VA treatment records from August 1975 to July 1994; at 
least ten VA examination reports from August 1980 to March 
1999, and; private examination and outpatient treatment 
records from September 1979 to October 1998.

The record also includes an October 1994 letter from private 
orthopedic surgeon Edward Gabelman, M.D., who had treated the 
veteran's right knee since September 1979.  The letter 
recapitulates private treatment and examination findings 
since the 1975 knee surgery and reports the latest 
examination findings.  In September 1994 the veteran reported 
constant right knee pain, aching, swelling, locking, giving 
way and restricted movement.  Dr. Gabelman noted the 
veteran's symptoms had remained essentially stable over 
several years and included tenderness, antalgic gait due to 
pain and inability to straighten the right knee, right leg 
extension limited to 30 degrees and flexion limited to 95 
degrees, with apparent right knee stability but without 
swelling or increased warmth or redness.  Dr. Gabelman also 
noted that both right knee menisci had been removed and that 
there was synovitis and articular cartilage damage, that the 
veteran used a right knee brace and a cane, experienced pain 
and difficulty bearing weight on the right leg, had post-
traumatic right knee degenerative changes and that the 
veteran eventually would need a total right knee joint 
replacement.

The veteran underwent VA joints examinations in October 1994 
and June 1998.  The report of the 1994 examination found 
objective evidence of right knee tenderness, swelling, 
deformity, crepitation, warmth, atrophy, extension limited to 
30 degrees and flexion limited to 100 degrees, but no lateral 
instability.  The examiner also found that the veteran was 
unable to rise on his heels and toes or squat due to right 
knee pain.  The report of the 1998 examination found that the 
veteran walked with a limp, had right knee degenerative 
arthritis and limited motion, but the examiner found none of 
the other symptomatology noted in the 1994 report.

Dr. Gabelman provided another letter in June 1998 in which he 
stated that a May 1998 examination disclosed that the 
veteran's knees were stable but tender, painful and slightly 
puffy with range of motion decreased to 20 degrees extension 
and 90 degrees flexion.  Previous X-rays had disclosed 
narrowing of the lateral joint space and some irregularity of 
the medial and probably lateral tibial plateau with some 
patellar spurring.  Dr. Gabelman again stated that 
"significant loss of function of the right knee" had kept 
the veteran from gainful employment since April 1987.

A VA physician who examined the veteran in March 1999 noted 
the veteran's complaint of chronic right knee pain, 
stiffness, swelling, weakness, locking, fatigability and lack 
of endurance which was exacerbated by weather changes and 
which required use of a brace and a cane.  The examiner found 
that the veteran had a right limp and "significant" pain 
and soreness throughout the range of motion of 40 degrees 
extension and 95 degrees flexion.  There was no objective 
evidence of effusion.

In a November 1998 written statement and in February 1999 RO 
hearing testimony, the veteran stated that in April 1987 
right knee pain forced him to quit a job he had held for nine 
years and that he has not had full time employment since 
then.  He stated that the pain was constant and required him 
to use a knee brace and a cane to walk or his knee would give 
out.  He said that he would be able to walk a slow mile and 
stand for about a half hour.  The veteran also claimed to 
have attempted self-employment and vocational rehabilitation 
which was precluded by right knee pain.

Under 38 C.F.R. § 4.71a, DC 5261, pertaining to limitation of 
leg extension, a 50 percent rating is warranted for extension 
limited to 45 degrees, a 40 percent rating is warranted for 
extension limited to 30 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 10 
percent rating is warranted for extension limited to 10 
degrees and a 0 percent rating is warranted for extension 
limited to 5 degrees.  Because there is no medical evidence 
of limitation of right leg extension to 45 degrees there is 
no objective confirmation of symptomatology warranting a 
rating in excess of 40 percent under DC 5261.

The Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes.  
Because there was no evidence of knee ankylosis DC 5256 is 
not applicable.  However, the Board also notes the veteran's 
complaints of virtually constant pain and his protracted 
unemployment and medical evidence confirming right knee 
motion limited by pain.  In this regard the Board 
acknowledges that functional loss due to pain supported by 
adequate pathology is recognized as resulting in disability.  
The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
to evaluate the existence of functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  The Board 
observes that there is evidence of right knee pain and 
resulting additional functional loss in this case such that 
the Board finds that the demonstrated symptomatology more 
nearly approximates that of extension limited to 45 degrees 
as contemplated by DC 5261.  Accordingly, the Board concludes 
that with application of the provisions of 38 C.F.R. § 4.40, 
a 50 percent disability evaluation is warranted in this case.  
See 38 C.F.R. §§ 4.3, 4.7.

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence of record supports a 50 percent 
evaluation for the veteran's right knee disorder.  This 
decision is based solely upon the provisions of the Rating 
Schedule.  The Board finds that the record does not establish 
that scheduler criteria are inadequate to evaluate the 
veteran's disability.  There is no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the scheduler standards 
inadequate and to warrant assignment of an extra-scheduler 
evaluation.  In fact, the increased disability evaluation 
granted pursuant to this decision recognizes that the veteran 
has a pronounced knee disability and considers his employment 
difficulties because of his knee disorder as noted in the 
record.  Thus, in the absence of an exceptional or unusual 
disability picture, the Board finds that that remand for 
compliance with the procedures for assignment of an extra-
scheduler evaluation is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


II.  TDIU

The Board finds that the TDIU claim is well grounded, see 38 
U.S.C.A. § 5107(a), because it is not implausible when the 
evidence is viewed in the light most favorable to the 
veteran.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
is also satisfied that the facts are properly and 
sufficiently developed to the extent possible.

A veteran is entitled to TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
3.340, 3.341, 4.16 (1999).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (1999).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a) (1999).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU on an 
extraschedular basis.  Id.

Service personnel records disclose that the veteran was born 
on January [redacted], 1957.  His TDIU application states that 
he finished high school and completed a year of college.  His 
sole service-connected disability is residuals of a right 
knee injury rated as 50 percent disabling.  In a February 
1988 written statement the veteran informed the RO that he 
had worked for the Postal Service as a mail handler for 
nearly 10 years before leaving his job in 1987 because of 
right knee disability.  The veteran also provided written and 
oral statements that he missed much work time because of his 
right knee disorder.  The veteran informed the RO at his 
February 1999 hearing that he had not worked since leaving 
the Postal Service and that he had not tried to find work in 
the year before the hearing.  He further testified that his 
job as a mail handler generally required him to load trucks 
with sacks of mail weighing between 70 and 90 pounds, that he 
could do the job as long as he was given more sedentary 
assignments, and that he last tried vocational rehabilitation 
for training for a more sedentary job in 1988.

Medical evidence associated with the claims file includes an 
October 1994 letter from Dr. Gabelman stating that the right 
knee disorder rendered the veteran "unable to engage in any 
form of gainful employment" so as to render him 
"permanently and totally disabled."  This opinion appears 
to have been based upon the conclusion that the veteran's 
multiple right knee surgeries left him unable to bear weight 
or to completely straighten his right leg.  A June 1998 
letter from Dr. Gabelman repeated the opinion that the 
veteran was "permanently and totally disabled because of the 
significant loss of function of the right knee."  Neither 
letter addresses the issue of the veteran's employability at 
a job not requiring right knee function.  However, May 1998 
treatment notes by Dr. Gabelman state that the veteran 
"could only. . . do sedentary type of work."

In this case, it is clear that the veteran does not meet 
minimum TDIU percentage requirements because his sole 
service-connected disabilities is not rated at least 60 
percent disabling.  The Board's decision increasing the 
disability evaluation to 50 percent for a right knee disorder 
is discussed above.

Neither is the veteran entitled to TDIU on an extraschedular 
basis.  The veteran's occupational background and educational 
attainment are, the Board finds, satisfactory for employment 
purposes.  According to his TDIU application, he is a high 
school graduate with a year of college.  Prior to 1987 the 
veteran had a long period of employment at a job requiring 
hard physical labor and stress on his right leg.  The Board 
acknowledges oral and written evidence from the veteran and 
the medical evidence from Dr. Gabelman, all discussed above, 
regarding the veteran's right knee disability.  However, none 
of the evidence suggests that the veteran could not 
successfully pursue an occupation not requiring right leg 
stress.  Indeed, the veteran himself testified at his hearing 
that he had been comfortable with sedentary duties at the 
Postal Service and that he had not explored more sedentary 
employment possibilities since 1988.  Furthermore, his own 
physician noted that he would be capable of sedentary 
employment.  In light of the foregoing, the Board finds that 
there is insufficient objective evidence upon which to 
conclude that the veteran's service-connected disorder 
renders him unemployable, and the preponderance of the 
evidence is against such a conclusion.  Therefore, the 
veteran is not entitled to TDIU on an extraschedular basis.  
See 38 C.F.R. § 4.16(b).


ORDER

Subject to the regulations governing the payment of monetary 
benefits, an evaluation of 50 percent for residuals of right 
knee surgery is granted.

A total evaluation based upon individual unemployability due 
to service-connected disability is denied.



		
      JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

